        Case 3:17-cr-00083-RNC Document 131 Filed 12/22/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA,                     )
                                               )    No. 17 CR 83 (RNC)
                     Plaintiff,                )
                                               )    December 22, 2020
               vs.                             )
                                               )
 PETER YURYEVICH LEVASHOV,                     )
                                               )
                                               )
                 Defendant.                    )

   DEFENDANTS UNOPPOSED MOTION TO CONTINUE SENTENCING

       Now comes the defendant, Peter Yuryevich Levashov, by and through his

undersigned attorney, and respectfully requests this Honorable Court to continue

his sentencing to Thursday, April 1, 2021 or Friday, April 2, 2021. In support, the

following is offered:

       1.     Mr. Levashov’s sentencing is currently set for January 26, 2021. The

Presentence Investigation Report has been completed in this matter and filed with

the Court on December 8, 2020. R. 130.

       2.     The stay-at-home orders and other COVID-19 related limitations are

preventing the undersigned the undersigned sufficiently preparing for the sentencing

hearing as it has been impossible meet with Mr. Levashov to go over the nuances of

his case as they relate to sentencing and to meet with the Assistant United States

Attorneys to iron out some last-minute outstanding discovery issues. These

limitations are not expected to be lifted in the next several weeks that would allow

for sufficient preparation for the complex sentencing in this matter.
        Case 3:17-cr-00083-RNC Document 131 Filed 12/22/20 Page 2 of 4




      3.     Furthermore, with the possibility of an extended term of imprisonment

pending looming over Mr. Levashav, the unpredictable spread of COVID-19 through

the Bureau of Prisons, and the well-document lack of resources many of the facilities

have been faced with, it would be prudent for Mr. Levashov to remain in his present

accommodation, as to this point he has been able to avoid infection.

      4.     Based on the uncertainty of the COVID-19 pandemic and the

undersigned’s trial schedule, it is respectfully requested that Mr. Levashov’s

sentencing be rescheduled to Thursday, April 1, 2021 or Friday, April 2, 2021. This

would allow for sufficient time to conclude all pending issues relate to sentencing and

– hopefully – allow time for the COVID-19 pandemic to subside to a manageable level.

      5.     The undersigned is scheduled to begin a jury trial on March 15, 2021 in

the matter of United States v. Lisa Holfschultz, 18-CR-145 (E.D.Wi.) which is

expected to last up to two weeks. If it would not inconvenience this Honorable Court’s

schedule, the undersigned would request that the sentencing be scheduled for either

Thursday, April 1, 2021 or Friday, April 2, 2021as to sufficiently prepare for and,

hopefully, conduct the aforementioned jury trial.     In the abundance of cause, the

undersigned wants to inform this Court that he is also scheduled to start another jury

trial on March 22, 2021 in the matter of United States v. Oscar Dillon III, 15-CR-404

(E.D.Mo.) which is expected to last approximately a week-and-a-half. That trial

currently overlaps with the Hofschultz trial, and at this point it is not certain how

the scheduling conflict will be resolved.




                                            2
        Case 3:17-cr-00083-RNC Document 131 Filed 12/22/20 Page 3 of 4




      6.     The undersigned has spoken to Assistant United States Attorney

Edward Chang who indicated he has no objection to the instant request to continue

Mr. Levashov’s sentencing to the week of March 29,, 2021.

      7.     Mr. Levashov also request that if this Honorable Court grant the instant

motion to continue the sentencing hearing, that the deadlines to file objections to the

PSI and sentencing memorandums be extended accordingly.

      Wherefore, for the reasons stated above, the defendant, Peter Yuryevich

Levashov, respectfully requests that this Honorable Court continue his sentencing

hearing to either Thursday, April 1, 2021 or Friday, April 2, 2021.

                                        Respectfully submitted,



                                              s/ Vadim A. Glozman

                                              LAW OFFICES OF VADIM A. GLOZMAN
                                              53 W. Jackson Blvd., Ste. 1410
                                              Chicago, IL 60604
                                              Telephone: (847) 477-5101
                                              Facsimile: (312) 276-8040
                                              vg@glozmanlaw.com




                                          3
        Case 3:17-cr-00083-RNC Document 131 Filed 12/22/20 Page 4 of 4




                           CERTIFICATE OF SERVICE

       I hereby certify that on December 22, 2020 a true and correct copy of the
foregoing was filed electronically with the Clerk of the Court to be served by
operation of the Court’s electronic filing system upon the following: all Attorneys of
record.


                                          /s/   Vadim A. Glozman




                                           4
